DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claim 1 in the response filed 12/20/21 is acknowledged.
Claims 1-5 and 7-35 are still pending in the application, with claims 2-5 and 15-35 remaining as previously withdrawn.
Claims 1 and 7-14 are examined below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke US 2,281,181 in view of Gomez US 4,867,148.
Regarding claim 1, Clarke discloses a face mask A (figs. 1 and 2), comprising: a transparent plastic piece configured to be disposed over a mouth of a wearer (figs. 1 and 2 and p. 2 left, lines 12-14) having a front side, a back side (fig. 1, the front side facing away from the wearer, the back side facing the wearer), a top side, a bottom side, a left side, and a right side, wherein the top side has a linear edge and the bottom side has a curved edge that curves away from the linear edge (please see annotated fig. A below for indication of each side; fig. 1 shows the top side being linear from the side view; fig. 2 shows the bottom side being curved and curving away from the top edge, downward toward the chin); a first conformable member 15 affixed to a first portion of the back side and disposed parallel to the top side (fig. 3 and p. 2 left, lines 23-26; p. 3 left, lines 1-3); a second conformable member 17 affixed to a second portion of the back side and disposed parallel to the bottom side (fig. 3 and p. 2 left, lines 26-28; p. 3 left, lines 1-3), wherein a top portion of the second conformable member 17 is parallel to the linear edge of the top side, and a bottom portion of the second conformable member 17 follows the curved edge of the bottom side (please see annotated fig. B below).
Clarke is silent on at least one first strap having a first strap portion including a first end and a second strap portion including a second end, wherein portions of the first strap portion and the second strap portion are affixed at the plastic piece in a position that is parallel to the top side of the plastic piece; and at least one second strap having a first strap portion including a first end and a second strap portion including a second end, wherein portions of the first strap portion and the second strap portion are affixed at the plastic piece in a position that is parallel to the bottom side of the plastic piece.
However, Gomez teaches an analogous face mask 10 (fig. 1) comprising at least one first strap 28/30 having a first strap portion 28 including a first end and a second strap portion 30 including a second end, wherein portions of the first strap portion 28 and the second strap portion 30 are affixed at the mask piece 12 in a position that is parallel to the top side of the mask piece 12 (fig. 2 shows left and right strap portions 28/30 with respective free first and second ends; fig. 1 shows strap portion 28 following the angle of the top edge of the mask piece 12, such that it is parallel to it; though strap portion 30 is not shown, it is understood that it is a mirror image of strap portion 28 and follows the same angle of the top edge on the opposite side); and at least one second strap 32/34 having a first strap portion 32 including a first end and a second strap portion 34 including a second end, wherein portions of the first strap portion 32 and the second strap portion 34 are affixed at the mask piece 12 in a position that is parallel to the bottom side of the mask piece 12 (fig. 2 shows left and right strap portions 32/34 with respective free first and second ends; fig. 2 also shows the strap portions 32/34 following the same upward angle of the bottom side such that they are parallel to it).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have substituted the ear hooks of Clarke with at least one first strap having a first strap portion including a first end and a second strap portion including a second end, wherein portions of the first strap portion and the second strap portion are affixed at the plastic piece in a position that is parallel to the top side of the plastic piece; and at least one second strap having a first strap portion including a first end and a second strap portion including a second end, wherein portions of the first strap portion and the second strap portion are affixed at the plastic piece in a position that is parallel to the bottom side of the plastic piece, as taught by Gomez, because straps are more flexible and comfortable on the ears.

    PNG
    media_image1.png
    575
    581
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    552
    528
    media_image2.png
    Greyscale

Regarding claim 7, Clarke in view of Gomez discloses the claimed invention as discussed above.
Clarke further discloses the first conformable member 15 having a first surface, wherein at least a portion of the first surface has at least one concave section 21 (fig. 4 and p. 2 left, lines 36-41, the inner surface of bight 15 having concave portions 21).
Regarding claim 8, Clarke in view of Gomez discloses the claimed invention as discussed above.
Clarke further discloses the first conformable member 15 having a first surface having a first protrusion and a second protrusion (fig. 4 and p. 2 left, lines 36-41, the inner surface of bight 15 having protrusions between each concave portion 21).
Regarding claim 9, Clarke in view of Gomez discloses the claimed invention as discussed above.
Clarke further discloses the second conformable member 17 having a first surface that is continuously curved (figs. 2 and 3, the lower bight 17 having an inner surface facing the face that would be continuously curved to follow the chin line).
Regarding claim 10, Clarke in view of Gomez discloses the claimed invention as discussed above.
Clarke further discloses the second conformable member 17 having a first surface with a convex portion (figs. 2 and 3, the lower bight 17 having an outer surface facing away from the face that is convex to follow the chin line).
Regarding claim 11, Clarke in view of Gomez discloses the claimed invention as discussed above.
Clarke further discloses the second conformable member 17 having a first surface, wherein a portion 21 of the first surface is concave (fig. 4 and p. 2 left, lines 36-41, the inner surface of bight 17 having concave portions 21).
Regarding claim 13, Clarke in view of Gomez discloses the claimed invention as discussed above.
Clarke further discloses the first conformable member 15 and the second conformable member 17 being molded or formed to the back side (fig. 4, bights 15/17 being formed to/having the same shape of the back side of the mask).
Regarding claim 14, Clarke in view of Gomez discloses the claimed invention as discussed above.
Clarke is silent on the at least one first strap and the at least one second strap being formed from an elastic material.
However, Gomez further teaches the at least one first strap 28/30 and the at least one second strap 32/34 being formed from an elastic material (col. 2, lines 37-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least one first strap and the at least one second strap of Clarke in view of Gomez to be formed from an elastic material, as taught by Gomez, because elastic material would allow the straps to stretch and conform to different head sizes for increased comfort.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke US 2,281,181 in view of Gomez US 4,867,148 further in view of Brunson et al. US 6,055,982.
Regarding claim 12, Clarke in view of Gomez discloses the claimed invention as discussed above.
Clarke in view of Gomez is silent on the first conformable member and the second conformable member being affixed to the back side with adhesive.
However, Brunson teaches a face mask 10 (fig. 1) comprising an analogous first conformable member 50 and second conformable member 52 (figs. 1 and 3a and col. 6, lines 3-5) being affixed to the back side with adhesive (col. 7, lines 14-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first conformable member and the second conformable member of Clarke in view of Gomez to be affixed to the back side with adhesive, as taught by Brunson, so that the conformable members are securely attached to the mask using an easily obtainable and widely used form of affixation. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wood et al. US 2,665,686
Dagher US 4,945,574
Huang US 5,243,972
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Examiner, Art Unit 3786